UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4960
JOHN CRAIG HOOK,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                            (CR-02-162)

                      Submitted: June 4, 2003

                      Decided: June 20, 2003

     Before LUTTIG, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Robert J. McAfee, MCAFEE LAW, P.C., New Bern, North Carolina,
for Appellant. Frank D. Whitney, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for Appel-
lee.
2                      UNITED STATES v. HOOK
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   John Craig Hook appeals the district court judgment revoking his
supervised release and sentencing him to twenty-four months’ impris-
onment. Hook contends the district court: (1) did not expressly indi-
cate the basis for revoking supervised release; (2) improperly used
certain conduct to revoke supervised release and determine the sen-
tence; and (3) failed to reasonably consider the sentencing guidelines
range. Hook further contends he received ineffective assistance of
counsel. Finding no reversible error, we affirm.

   We review the district court’s decision to revoke a defendant’s
supervised release for abuse of discretion. United States v. Copley,
978 F.2d 829, 831 (4th Cir. 1992). The district court need only find
a violation of a condition of supervised release by a preponderance of
the evidence. 18 U.S.C. § 3583(e)(3) (2000). The record here clearly
supports the district court’s finding that Hook violated a condition of
his supervised release by engaging in criminal conduct. We further
find the district court did not err in determining the sentence by con-
sidering Hook’s flying of an airplane soon after being placed on
supervised release. See 18 U.S.C. § 3661 (2000). In addition, we find
no error in the sentence.

   Claims of ineffective assistance of counsel are generally not cogni-
zable on direct appeal. United States v. King, 119 F.3d 290, 295 (4th
Cir. 1997). Rather, to allow for adequate development of the record,
federal prisoners must ordinarily pursue such claims in a motion
under 28 U.S.C. § 2255 (2000). United States v. Hoyle, 33 F.3d 415,
418 (4th Cir. 1994). An exception exists when the record conclusively
establishes ineffective assistance. King, 119 F.3d at 295. Because the
record does not conclusively establish Hook’s various claims, we find
the ineffective assistance claims are not cognizable on direct review.
                      UNITED STATES v. HOOK                      3
  Accordingly, we affirm the district court’s judgment. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                       AFFIRMED